IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                         No. 02-30436
                                       Summary Calendar



BALFOUR SYLVESTER RILEY,

                                                                     Petitioner-Appellant,

                                              versus

JOHN ASHCROFT, ATTORNEY GENERAL;
KEVIN ROONEY; EDWARD J. MCELROY;
CHRISTINE G. DAVIS; IMMIGRATION
AND NATURALIZATION SERVICE;
U.S. DEPARTMENT OF JUSTICE,

                                                                     Respondents-Appellees.

                      __________________________________________

                         Appeal from the United States District Court
                            for the Western District of Louisiana
                                   USDC No. 01-CV-1549
                      __________________________________________
                                     October 23, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Balfour Sylvester Riley appeals the district court’s denial of his 28 U.S.C. § 2241 petition.

Riley argues that he was improperly denied the opportunity to seek discretionary relief from

deportation in accordance with § 212(c) of the Immigration and Nationality Act. The record on

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
appeal belies this assertion. Riley also argues that the Board of Immigration Appeals (BIA)

improperly interpreted § 212(c) of the Immigration and Nationality Act in determining that he was

statutorily ineligible for relief. We review this issue de novo. See Hernandez-Rodriguez v.

Pasquarell, 118 F.3d 1034, 1039 (5th Cir. 1997).       Riley has shown no error in the BIA’s

determination that he was not a lawful permanent resident and was thus ineligible for relief. See

Rivera v. INS, 810 F.2d 540, 541 (5th Cir. 1987). The judgment of the district court is AFFIRMED.




                                               2